1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ROLAND THOMAS KOCH,                               )   Case No.: 1:18-cv-01693-DAD-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )
13           v.                                            FINDINGS AND RECOMMENDATION
                                                       )   RECOMMENDING DISMISSAL OF ACTION
14                                                     )   FOR FAILURE TO STATE A COGNIZABLE
     BRANDON PRICE, et.al.,
                                                       )   CLAIM FOR RELIEF
15                                                     )
                     Defendants.                       )   [ECF No. 10]
16                                                     )
                                                       )
17                                                     )
18           Plaintiff Roland Thomas Price is a civil detainee proceeding pro se and in forma pauperis in
19   this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California
20   Welfare and Institutions Code § 6600 et seq. are civil detainees and are not prisoner within the
21   meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).
22           Currently before the Court is Plaintiff’s first amended complaint, filed February 4, 2019.
23                                                         I.
24                                       SCREENING REQUIREMENT
25           Although Plaintiff is a civil detainee rather than a prisoner, he is proceeding in forma pauperis
26   and the complaint is therefore subject to screening under 28 U.S.C. § 1915(e)(2)(B). Under §
27   1915(e)(2)(B), the court must dismiss a case if at any time the Court determines that the complaint “(i)
28   is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary
                                                           1
1    relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2); see Lopez v. Smith,

2    203 F.3d 1122, 1129 (9th Cir. 2000) (section 1915(e) applies to all in forma pauperis complaints, not

3    just those filed by prisoners); Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (dismissal required of in

4    forma pauperis proceedings which seek monetary relief from immune defendants); Cato v. United

5    States, 70 F.3d 1103, 1106 (9th Cir. 1995) (district court has discretion to dismiss in forma pauperis

6    complaint under 28 U.S.C. § 1915(e)); Barren v. Harrington, 152 F.3d 1193 (9th Cir. 1998) (affirming

7    sua sponte dismissal for failure to state a claim). The Court exercises its discretion to screen the

8    plaintiff’s complaint in this action to determine if it “i) is frivolous or malicious; (ii) fails to state a claim

9    on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

10   such relief.” 28 U.S.C. § 1915(e)(2).

11           In determining whether a complaint fails to state a claim, the Court uses the same pleading

12   standard used under Federal Rule of Civil Procedure 8(a). A complaint must contain “a short and plain

13   statement of the claim showing that the pleader is entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed

14   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

15   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

16   (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

17           In reviewing the pro se complaint, the Court is to liberally construe the pleadings and accept as

18   true all factual allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

19   Although a court must accept as true all factual allegations contained in a complaint, a court need not

20   accept a plaintiff’s legal conclusions as true. Iqbal, 556 U.S. at 678. “[A] complaint [that] pleads facts

21   that are ‘merely consistent with’ a defendant’s liability . . . ‘stops short of the line between possibility

22   and plausibility of entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

23   Therefore, the complaint must contain sufficient factual content for the court to draw the reasonable

24   conclusion that the defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678.

25                                                          II.

26                                        COMPLAINT ALLEGATIONS

27           Plaintiff contends his legal property was stolen by Brandon Price (Hospital Administrator at

28   Coalinga State Hospital), Jack Carter (Chief of Police Services at Coalinga State Hospital), John Doe

                                                             2
1    (Psych Tech at Coalinga State Hospital), and Jane Doe (Psych Tech at Coalinga State Hospital).

2    Plaintiff was not present during the “theft” of his legal property, but the named Defendants are the

3    responsible parties in the theft of his legal property. Over a year has passed and he still does not have

4    possession of his legal personal property.

5                                                       III.

6                                                 DISCUSSION

7           A.      Unauthorized Confiscation of Property

8           The Due Process Clause of the Fourteenth Amendment of the United States Constitution

9    protects Plaintiff from being deprived of property without due process of law, Wolff v. McDonnell,

10   418 U.S. 539, 5563 (1974), and Plaintiff has a protected interest in his personal property, Hansen v.

11   May, 502 F.2d 728, 730 (9th Cir. 1974). Authorized, intentional deprivations of property are

12   actionable under the Due Process Clause. See Hudson v. Palmer, 468 U.S. 517, 532, n.13 (1984);

13   Quick v. Jones, 754 F.2d 1521, 1524 (9th Cir. 1985). However, the Due Process Clause is not violated

14   by the random, unauthorized deprivation of property so long as the state provides an adequate post-

15   deprivation remedy. Hudson v. Palmer, 468 U.S. 517, 533 (1984); Barnett v. Centoni, 31 F.3d 813,

16   816-17 (9th Cir. 1994). Authorized deprivations of property are permissible if carried out pursuant to

17   a regulation that is reasonably related to a legitimate penological interest. Turner v. Safley, 482 U.S.

18   78, 89 (1987). Legitimate, non-punitive governmental objectives include maintaining security,

19   ensuring a detainee’s present at trial, and managing the detention facility effectively. Jones v. Blanas,

20   393 F.3d 918, 932 (9th Cir. 2014) (citing Hallstrom v. City of Garden City, 991 F.2d 1473, 1484 (9th

21   Cir. 1993)).

22          Plaintiff’s claim that Defendants confiscated his legal property and have refused to return it, is

23   a random, unauthorized deprivation of property for which the state provides an adequate post-

24   deprivation remedy. Hudson, 468 U.S. at 533; Barnett, 31 F.3d at 816-17 (California provides an

25   adequate post-deprivation remedy for property deprivations). Furthermore, the fact that Plaintiff’s

26   California Government Claim was rejected as untimely is of no consequence because there is no

27   cognizable federal due process claim in light of the state procedure, and this Court is not the proper

28

                                                         3
1    forum for filing a petition for relief under California Government Code sections 946.6 and 945.4.

2    Accordingly, Plaintiff has failed to state a claim for the deprivation of his property.1

3                                                                 IV.

4                                                   RECOMMENDATION

5             For the reasons explained, the Court finds that Plaintiff has failed to state a cognizable § 1983

6    claim in this action, and further amendment would be futile. See Hartmann v. CDCR, 707 F.3d 1114,

7    1130 (9th Cir. 2013) (“A district court may not deny leave to amend when amendment would be

8    futile.”); Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Noll v. Carlson, 809 F.2d 1446-1449

9    (9th Cir. 1987).

10            Based on the foregoing, it is HEREBY RECOMMENDED that this action be dismissed for the

11   failure to state a claim upon which relief may be granted.

12            This Findings and Recommendation is submitted to the district judge assigned to this action,

13   pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within twenty-one (21) days of

14   service of this recommendation, Plaintiff may file written objections to this Findings and

15   Recommendation with the Court. Such a document should be captioned “Objections to Magistrate

16   Judge’s Findings and Recommendations” The district judge will review the magistrate judge’s Findings

17   and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(C). Plaintiff is advised that failure to file

18   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler,

19   772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

20
21   IT IS SO ORDERED.

22   Dated:      February 8, 2019
23                                                                UNITED STATES MAGISTRATE JUDGE

24
25
26
27
     1
       Indeed, Plaintiff has raised the same and/or similar allegations in a separate action which is pending in this Court. See
28   1:18-cv-00546-LJO-GSA (PC), Koch v. Ahlin et al. (complaint dismissed with leave to amend on December 18, 2018).

                                                                   4
